13‐4533 (L)
     Expressions Hair Design v. Schneiderman


 1                            UNITED STATES COURT OF APPEALS
 2                                FOR THE SECOND CIRCUIT
 3
 4                                              August Term 2014
 5
 6              (Argued: March 5, 2015          Decided: September 29, 2015           
 7                             Amended: December 11, 2015)
 8
 9                                             Nos. 13‐4533, 13‐4537
10
11                             ––––––––––––––––––––––––––––––––––––
12
13     EXPRESSIONS HAIR DESIGN, LINDA FIACCO, THE BROOKLYN FARMACY & SODA
14   FOUNTAIN, INC., PETER FREEMAN, BUNDA STARR CORP., DONNA PABST, FIVE POINTS
15               ACADEMY, STEVE MILLES, PATIO.COM LLC, DAVID ROSS,
16
17                                              Plaintiffs‐Appellees,
18
19                                                      ‐v.‐
20
21   ERIC T. SCHNEIDERMAN, in his official capacity as Attorney General of the State of
22    New York, CYRUS R. VANCE, JR., in his official capacity as District Attorney of
23   New York County, CHARLES J. HYNES, in his official capacity as District Attorney
24                                  of Kings County,
25
26                                             Defendants‐Appellants.
27
28                             ––––––––––––––––––––––––––––––––––––
29
30   Before:         WESLEY, LIVINGSTON, and CARNEY, Circuit Judges.
31
32          Defendants appeal from a November 4, 2013 judgment of the United States
33   District Court for the Southern District of New York (Jed S. Rakoff, Judge) declaring

                                                         1
 1   that New York General Business Law § 518, which prohibits sellers from imposing
 2   a surcharge on customers who use credit cards, violates the First Amendment and
 3   is  unconstitutionally  vague  under  the  Due  Process  Clause  of  the  Fourteenth
 4   Amendment, and enjoining Defendants from enforcing the surcharge prohibition
 5   against Plaintiffs.  We conclude that the district court erred in holding that § 518
 6   violates the First Amendment and the Due Process Clause.  We therefore vacate the
 7   judgment and remand for dismissal of Plaintiffs’ claims.
 8
 9         VACATED AND REMANDED.
10
11                                         JUDITH  VALE,  Assistant  Attorney  General
12                                         (Barbara  D.  Underwood,  Solicitor  General,
13                                         Steven C. Wu, Deputy Solicitor General, on
14                                         the  brief),  for  Defendant‐Appellant  Eric  T.
15                                         Schneiderman, in his official capacity as Attorney
16                                         General of the State of New York.
17
18                                         Larry A. Sonnenschein, Ronald E. Sternberg,
19                                         for Zachary W. Carter, Corporation Counsel
20                                         of  the  City  of  New  York,  for  Defendants‐
21                                         Appellants  Cyrus  R.  Vance,  Jr.,  in  his  official
22                                         capacity  as  District  Attorney  of  New  York
23                                         County,  and  Charles  J.  Hynes,  in  his  official
24                                         capacity as District Attorney of Kings County.
25
26                                         Henry C. Meier, Associate General Counsel,
27                                         for Amicus Curiae Credit Union Association of
28                                         New York in support of Defendants‐Appellants.
29
30                                         DEEPAK  GUPTA,  Gupta  Beck  PLLC,
31                                         Washington, DC (Gary Friedman, Friedman
32                                         Law Group, LLP, New York, NY, on the brief),
33                                         for Plaintiffs‐Appellees. 
34



                                              2
 1                                              Linda  P.  Nussbaum,  Grant  &  Eisenhofer,
 2                                              P.A.,  New  York,  NY,  for  Amici  Curiae  The
 3                                              Kroger  Company,  Safeway  Inc.,  Walgreen  Co.,
 4                                              Food Lion, LLC, Hy‐Vee Inc., H.E. Butt Grocery
 5                                              Co., The Great Atlantic & Pacific Tea Co., Inc.,
 6                                              Albertson’s LLC, and Rite Aid Corp., in support
 7                                              of Plaintiffs‐Appellees.
 8
 9                                              J. Douglas Richards, Cohen Milstein Sellers &
10                                              Toll PLLC, New York, NY, for Amici Curiae
11                                              Consumer  Action,  National  Association  of
12                                              Consumer  Advocates,  National  Consumers
13                                              League, and U.S. Public Interest Research Group,
14                                              in support of Plaintiffs‐Appellees.
15
16
17   DEBRA ANN LIVINGSTON, Circuit Judge:

18          New York General Business Law § 518 (“Section 518”) provides that “[n]o

19   seller in any sales transaction may impose a surcharge on a holder who elects to use

20   a  credit  card  in  lieu  of  payment  by  cash,  check,  or  similar  means.”    Plaintiffs‐

21   Appellees in this action (“Plaintiffs”) are five New York businesses and their owners

22   and managers.1  They sued the Attorney General of the State of New York and the


            1
              Plaintiffs are Expressions Hair Design, a unisex hair salon in Vestal, New York, and
     its co‐owner, Linda Fiacco; The Brooklyn Farmacy & Soda Fountain, Inc., an ice‐cream
     parlor in Brooklyn, and its co‐founder, Peter Freeman; Bunda Starr Corp., which owns a
     Manhattan liquor store, and its president, Donna Pabst; Five Points Academy, a Manhattan
     martial arts studio, and its vice president, Steve Milles; and Patio.Com LLC, an outdoor
     furniture and billiards company with stores throughout New York, and its founder and
     president, David Ross.  

                                                   3
 1   District  Attorneys  of  New  York  County  and  Kings  County  (collectively,  “New

 2   York”) in the United States District Court for the Southern District of New York,

 3   claiming that Section 518 violates the First Amendment’s Free Speech Clause and is

 4   void for vagueness under the Fourteenth Amendment’s Due Process Clause.  The

 5   district  court  (Jed  S.  Rakoff,  Judge)  agreed  with  Plaintiffs  on  both  counts,  and

 6   eventually  entered  a  final  judgment  declaring  Section  518  unconstitutional  and

 7   permanently enjoining New York from enforcing the law against Plaintiffs.  On

 8   appeal, we conclude that the application of Section 518ʹs text to surcharges added

 9   to single sticker prices violates neither the First Amendment nor the Due Process

10   Clause.  We  further  decline  to  address  other  applications,  invoking  Pullman

11   abstention.  See R.R. Commʹn of Tex. v. Pullman Co., 312 U.S. 496 (1941).  We therefore

12   vacate  the  judgment  entered  by  the  district  court  and  remand  for  dismissal  of

13   Plaintiffs’ claims.

14                                       BACKGROUND

15          A. “Swipe Fees” and Credit‐Card Surcharges

16          Every  time  a  consumer  pays  for  goods  or  services  with  a  credit  card,  the

17   credit‐card issuer charges the merchant a percentage of the purchase price.  (The

18   parties  and  literature  refer  to  these  fees  as  “swipe  fees”  or  “merchant‐discount

                                                  4
 1   fees.”)  The typical fee is two to three percent of the transaction amount.  Plaintiffs

 2   and  other  businesses  that  chafe  at  these  fees  would  like  to  pass  them  along  to

 3   consumers while also making consumers aware of the charge in an effort to convince

 4   them to pay cash.  Accordingly, they would like to charge more than their regular

 5   price  to  customers  who  use  credit  cards;  that  is,  they  would  like  to  impose  a

 6   “surcharge” on credit‐card users.  Another way of passing the cost of credit along

 7   to customers is to offer a discount from the regular price to customers who use cash. 

 8   While these two means of passing along the cost of credit may seem equivalent (in

 9   that they both ultimately result in credit‐card customers paying more than cash

10   customers), differences between them have led to a series of efforts by both credit‐

11   card companies and legislators to prohibit credit‐card surcharges specifically.  

12          One difference between credit‐card surcharges and cash discounts involves

13   consumers’  reactions  to  them.    A  psychological  phenomenon  known  as  “loss

14   aversion” means that “changes that make things worse (losses) loom larger than

15   improvements  or  gains”  of  an  equivalent  amount.    Daniel  Kahneman  et  al.,

16   Anomalies: The Endowment Effect, Loss Aversion, and Status Quo Bias, 5 J. Econ. Persp.

17   193, 199 (1991).  For this reason, credit‐card surcharges are more effective than cash

18   discounts at discouraging credit‐card use among consumers, which has naturally led

                                                  5
 1   credit‐card companies to oppose them.  See Richard Thaler, Toward a Positive Theory

 2   of  Consumer  Choice,  1  J.  Econ.  Behav.  &  Org.  39,  45  (1980).    But  some  consumer

 3   advocates  and  lawmakers,  too,  have  favored  protecting  consumers  from  the

 4   inconvenience and annoyance of having extra charges added to their bills, and have

 5   also suggested that discouraging credit‐card use may have adverse economic effects

 6   on the broader economy by “dampen[ing] retail sales.”  J.A. 114.

 7          According to proponents of prohibitions on credit‐card surcharges, experience

 8   also suggests that such surcharges will tend to exceed the amount necessary for the

 9   seller to recoup its swipe fees, meaning that sellers will effectively be able to extract

10   windfall profits from credit‐card users.2  By contrast, cash discounts are unlikely to

11   lead to the same problem, because merchants will not set the amount of the discount

12   higher  than  the  marginal  cost  of  credit.    See,  e.g.,  Adam  J.  Levitin,  Priceless?  The

13   Economic Costs of Credit Card Merchant Restraints, 55 UCLA L. Rev. 1321, 1352 (2008)

14   (“[M]erchants’ ability to discount is limited by the spread between the credit price

15   and the merchandise cost to the merchant.  If the merchant offers discounts by more

16   than that spread, the merchant will lose money on the transaction.  Merchants might


            2
             When credit‐card surcharges were legalized in Australia, for example, they rose
     to about twice the amount that sellers actually had to pay in swipe fees, despite predictions
     that competition among sellers would prevent this from happening. 

                                                     6
 1   need to increase the credit price to create a sufficient spread to profitably offer a

 2   discount that affects consumer behavior.”).  Further, because credit‐card surcharges

 3   (unlike cash discounts) offer a means of increasing customers’ bills, dishonest sellers

 4   may  attempt  to  profit  at  their  customers’  expense  by  imposing  surcharges

 5   surreptitiously at the point of sale. 

 6          B. The Lapsed Federal Ban on Credit‐Card Surcharges

 7          New York enacted Section 518 in 1984.  Because the law’s enactment was

 8   motivated by the expiration of a federal law that prohibited credit‐card surcharges,

 9   we briefly recount the history of that federal law.  

10          In the early days of credit cards, credit‐card issuers’ contracts with merchants

11   prohibited  merchants  from  charging  different  amounts  to  customers  who  used

12   credit cards and those who used other methods  of payment.  In 1974, however,

13   Congress amended the federal Truth in Lending Act (“TILA”) to protect merchants’

14   ability to offer their customers discounts for using cash.  See Fair Credit Billing Act

15   § 167, Pub. L. No. 93‐495, tit. III, 88 Stat. 1500 (1974) (codified in relevant part at 15

16   U.S.C.  §  1666f(a))  (providing  that  issuers  could  not  “prohibit  .  .  .  seller[s]  from

17   offering a discount to a cardholder to induce the cardholder to pay by cash, check,

18   or similar means rather than use a credit card”).  In the same amendments, Congress

                                                    7
 1   also provided that these protected cash discounts did not rank as “finance charges”

 2   governed by TILA’s disclosure requirements.  Id.  In 1975, the Federal Reserve Board

 3   (the “Fed”) promulgated a regulation clarifying that the statutory exemption from

 4   TILA’s disclosure requirements did not also apply to credit‐card surcharges.  See Fair

 5   Credit Billing, Description of Transactions, 40 Fed. Reg. 43,200, 43,203 (Sept. 19, 1975). 

 6   In 1976, Congress again amended TILA to both ratify the Fed’s interpretation and

 7   ban  credit‐card  surcharges  entirely.    See  An  Act  to  Extend  the  State  Taxation  of

 8   Depositories Act, Pub. L. No. 94‐222, 90 Stat. 197 (1976) (the “1976 Amendments”). 

 9   Specifically, the 1976 Amendments provided: “[n]o seller in any sales transaction

10   may impose a surcharge on a cardholder who elects to use a credit card in lieu of

11   payment by cash, check, or similar means.”  Id. § 3(c)(1).  Moreover, to clarify the

12   distinction between protected discounts and newly unlawful surcharges, the 1976

13   Amendments defined the term “surcharge” as “any means of increasing the regular

14   price to a cardholder which is not imposed upon customers paying by cash, check,

15   or  similar  means”;  defined  the  term  “discount”  as  “a  reduction  made  from  the




                                                  8
 1   regular price”; and clarified that a discount “shall not mean a surcharge.”3 Id. § 3(a)

 2   (codified in relevant part at 15 U.S.C. § 1602(q), (r)).   

 3          The  1976  Amendments’  ban  on  credit‐card  surcharges  was  initially  set  to

 4   expire  in  1979,  but  in  1978,  Congress  extended  it  until  1981.    See  Financial

 5   Institutions Regulatory & Interest Rate Control Act § 1501, Pub. L. No. 95‐630, 92

 6   Stat. 3641 (1978).  In 1981, Congress extended the statute again, and—apparently in

 7   response to the charge that the distinction between credit‐card surcharges and cash

 8   discounts remained difficult to understand—further clarified the matter by defining

 9   the term “regular price” as follows:

10

11          the tag or posted price charged for the property or service if a single
12          price  is  tagged  or  posted,  or  the  price  charged  for  the  property  or
13          service when payment is made by use of [a credit card] if either (1) no
14          price is tagged or posted, or (2) two prices are tagged or posted, one of
15          which is charged when payment is made by use of [a credit card] and
16          the  other  when  payment  is  made  by  use  of  cash,  check,  or  similar
17          means.  

            3
               In the hearings leading up to the enactment of the 1976 Amendments, at least one
     congressman  expressed  disbelief  that  this  clarification  was  needed,  opining  that  the
     distinction between cash discounts and credit‐card surcharges ought to be obvious.  See A
     Bill to Amend the Fair Credit Billing Act (Public Law 93‐495) with Respect to the Use of Cash
     Discounts, and for Other Purposes: Hearing on H.R. 10209 before the Subcomm. on Consumer
     Affairs. of the H. Comm. on Banking, Currency, and Housing, 94th Cong. 96 (1975) (Statement
     of Congressman Wylie) (“[T]o say that the word ‘surcharge’ and the word ‘discount’ are
     synonymous, makes us all look like fools in my judgment.”). 

                                                   9
 1   Cash Discount Act § 102, Pub. L. No. 97‐25, 95 Stat. 144 (1981)(codified in relevant

 2   part at 15 U.S.C. § 1602(y)).

 3          The 1981 enactment provided that the ban on credit‐card surcharges would

 4   expire on February 27, 1984.  Id. § 201.  The ban expired on that date, and Congress

 5   did not renew it.  The federal ban’s expiration motivated eleven states to enact their

 6   own laws prohibiting credit‐card surcharges.  New York was one of those states. 

 7          C. Section 518’s Enactment

 8          Section 518, in its entirety, reads as follows:

 9          No seller in any sales transaction may impose a surcharge on a holder
10          who elects to use a credit card in lieu of payment by cash, check, or
11          similar means.

12          Any seller who violates the provisions of this section shall be guilty of
13          a misdemeanor punishable by a fine not to exceed five hundred dollars
14          or a term of imprisonment up to one year, or both.

15   N.Y. Gen. Bus. Law § 518.4  Thus, Section 518’s operative language is essentially

16   identical to that of the lapsed federal surcharge ban, but it does not incorporate its

17   federal counterpart’s explicit definitions of “surcharge,” “discount,” and “regular

18   price.”  15 U.S.C. § 1602(q), (r), (y). 




            4
            A “seller” is defined as “any person who honors credit cards or debit cards which
     may be used to purchase or lease property or services.”  N.Y. Gen. Bus. Law § 511.6.  

                                                10
 1          When  the  bill  proposing  Section  518  was  introduced  in  the  New  York

 2   legislature, the bill summary indicated that the law was necessary to take the place

 3   of the lapsed federal surcharge ban.  It cited the risk that merchants would, “at the

 4   time  of  the  sale,  raise  or  lower  the  price  according  to  the  method  of  payment,”

 5   leaving  the  “consumer  .  .  .  subject  to  dubious  marketing  practices  and  variable

 6   purchase prices.”  It also clarified, however, that “merchant[s] would be able to offer

 7   a discount for cash if they so desire.”  J.A. 109.

 8          Advocacy groups were divided on the proposed bill.  It was supported by the

 9   New  York  State  Consumer  Protection  Board,  which  explained  that  surcharges

10   “psychologically . . . impose penalties on purchasers and may actually dampen retail

11   sales,” and also expressed the fear that permitting credit‐card surcharges would

12   undermine efforts to “insure that customers can depend on advertised claims and

13   prices . . . by permitting unannounced price increases at the point of sale.”  J.A. 114. 

14   However, the Retail Council of New York State opposed the bill, arguing that swipe

15   fees  required  merchants  to  increase  their  prices,  and  that  in  the  absence  of

16   surcharges, price increases would be spread across all customers, resulting in cash

17   purchasers’ effectively subsidizing credit‐card users’ purchases.  Ultimately, the




                                                  11
 1   New  York  Senate  passed  Section  518  by  a  vote  of  fifty‐two  to  seven,  and  the

 2   Assembly passed it unanimously.   

 3          D. Section 518’s Enforcement History

 4          Although New York’s statutory ban on credit‐card surcharges has been in

 5   effect for several decades, it was, for much of that time, effectively redundant with

 6   standard provisions in credit‐card issuers’ contracts that prohibited sellers from

 7   imposing credit‐card surcharges on customers (although, as previously noted, TILA

 8   guarantees sellers’ freedom to offer cash discounts).5  As a result, there are almost

 9   no reported cases involving Section 518’s application.  

10          The parties have cited just one reported prosecution under Section 518.  In

11   1986, Eugene Fulvio, a gas‐station owner, was charged with an attempted violation

12   of the statute.  Initially, a New York trial court rejected Fulvio’s motion to dismiss

13   on the ground that Section 518 was unconstitutionally vague on its face.  See People

14   v. Fulvio, 514 N.Y.S.2d 594, 597 (Crim. Ct. 1987) (“Fulvio I”) (holding that Section 518

15   by its terms “gave the defendant fair warning as to what conduct was prohibited”). 


            5
              In the last decade, sellers began challenging these provisions in various antitrust
     lawsuits, which culminated in a nationwide class‐action settlement pursuant to which Visa
     and MasterCard agreed to drop their contractual prohibitions on credit surcharges.  See In
     re  Payment  Card  Interchange  Fee  &  Merch.  Discount  Antitrust  Litig.,  986  F.  Supp.  2d  207
     (E.D.N.Y. 2013) (approving this settlement).   

                                                      12
 1   After  a  subsequent  bench  trial,  however,  a  different  trial‐court  judge  granted

 2   Fulvio’s renewed motion to dismiss on the ground that Section 518 was void for

 3   vagueness as applied to him.  See People v. Fulvio, 517 N.Y.S.2d 1008, 1015 (Crim. Ct.

 4   1987) (“Fulvio II”) (finding the law unconstitutional because “it is not the act which

 5   is outlawed, but the word given that act”).  Despite distinguishing Fulvio I on the

 6   ground that it had involved a facial as opposed to an as‐applied challenge, the court

 7   in Fulvio II did not actually resolve a factual dispute as to whether Fulvio had posted

 8   separate cash and credit‐card prices at his gas station (as Fulvio had testified at trial),

 9   or instead posted a single price and then imposed a surcharge for credit‐card use (as

10   the complainant had testified).  See id. at 1011–12. 

11         In addition to the Fulvio prosecution, Plaintiffs point to another, more recent

12   spate of enforcement activity involving Section 518.  In 2009, the New York State

13   Attorney General’s office announced that it had reached settlements with fourteen

14   heating‐oil sellers in Suffolk County who had been violating Section 518.   According

15   to  affidavits  submitted  by  some  of  those  sellers  in  this  case,  the  sellers  had

16   communicated  with  their  customers  over  the  phone:  the  sellers  “would  tell

17   [customers] the price of fuel (for example, $3.45/gallon) and then explain that there

18   was a surcharge on top of that price for paying with a credit card (for example,

                                                 13
 1   $.05/gallon).”    J.A.  153.    The  Attorney  General’s  office  told  the  sellers  that  these

 2   communications were illegal under Section 518, but that the sellers “could quote the

 3   price as $3.50/gallon . . . and then explain to customers that they would receive a

 4   $.05/gallon ‘discount’ for paying with cash.”  J.A. 154.  

 5          E. Procedural History

 6          Plaintiffs filed this action against New York in the Southern District of New

 7   York on June 4, 2013.  Their July 15, 2013 amended complaint contains three claims

 8   (all brought pursuant to 42 U.S.C. § 1983), which allege, respectively, that Section

 9   518 violates the First Amendment’s free‐speech guarantee, is void for vagueness

10   under the Due Process Clause of the Fourteenth Amendment, and is preempted by

11   the Sherman Antitrust Act.  Plaintiffs sought a declaration that Section 518 is both

12   unconstitutional and preempted, as well as an injunction against its enforcement. 

13          In their amended complaint, Plaintiffs allege that they would like to charge

14   credit‐card  customers  more  than  cash  customers  to  account  for  the  credit‐card

15   companies’  swipe  fees.    Specifically,  they  would  like  to  impose  a  credit‐card

16   surcharge,  as  opposed  to  offering  a  cash  discount.    According  to  the  amended

17   complaint, only one Plaintiff currently charges different amounts for credit and cash

18   purchases: Expressions Hair Design, a unisex hair salon in Vestal, New York, alleges

                                                    14
 1   that its current policy is to charge two different prices, one for credit‐card customers

 2   and  one  for  cash  customers.    However,    it  claims  to  fear  that  describing  this

 3   difference  as  a  “surcharge,”  or  “say[ing]  that  credit  is  ‘extra’  or  ‘more,’”  might

 4   violate Section 518.  J.A. 58.

 5          On June 17, 2013, Plaintiffs moved for a preliminary injunction preventing

 6   Defendants  from  enforcing  Section  518  against  them,  and  New  York  moved  to

 7   dismiss on ripeness and standing grounds, as well as for failure to state a claim.   In

 8   supplemental affidavits submitted along with their motion, two Plaintiffs—Stephen

 9   Milles, the vice president of Five Points Academy, and Linda Fiacco, the co‐owner

10   of Expressions Hair Design—clarify the pricing schemes that they would like to use

11   but which are (or may be) prohibited by Section 518.  Milles avers that Five Points

12   would like to impose “an extra charge, or ‘surcharge,’” for credit‐card users and to

13   “display  prominently  the  surcharge  that  the  customer  will  incur.”    J.A.  149. 

14   According to Milles, “[i]t is not our intention to display two separate prices for each

15   good  and  service  that  we  offer,  but  rather  to  display—with  roughly  equal

16   prominence—a single set of prices and the credit card surcharge amount.”  J.A. 149. 

17   Along similar lines, Fiacco avers that Expressions Hair Design would like to charge

18   credit‐card customers three percent more than cash customers, and to display a sign

                                                  15
 1   that “characterize[s] the price difference as a 3% credit‐card surcharge on top of the

 2   listed cash price” without “displaying the total credit‐card price as a dollar figure.” 

 3   J.A. 151.

 4         On October 3, 2013, the district court issued an opinion granting Plaintiffs’

 5   preliminary  injunction  motion  and  denying  New  York’s  motion  to  dismiss. 

 6   Expressions Hair Design v. Schneiderman, 975 F. Supp. 2d 430 (S.D.N.Y. 2013).  The

 7   district court found that Plaintiffs’ challenge was ripe because they were presently

 8   chilled from implementing their preferred pricing scheme, and that Plaintiffs had

 9   standing based on a credible fear that Section 518 would be enforced against them. 

10   As for the First Amendment, the district court concluded that Section 518 burdens

11   speech  by  “draw[ing]  the  line  between  prohibited  ‘surcharges’  and  permissible

12   ‘discounts’ based on words and labels, rather than economic realities.”  Id. at 444. 

13   Applying  the  Central  Hudson  test  for  non‐disclosure  restrictions  on  commercial

14   speech, the district court found Section 518 unconstitutional.  See id. at 447.  The

15   district court also held that Section 518 was void for vagueness because it “turns on

16   the labels that sellers use to describe their prices.”  Id. at 448.  The court further held

17   that  Plaintiffs  had  demonstrated  the  other  elements  necessary  for  a  preliminary

18   injunction, and therefore “preliminarily enjoin[ed] the defendants from enforcing

                                                 16
 1   section 518 . . . during the pendency of this case.”  Id. at 450.  (The district court also

 2   denied New York’s motion to dismiss Plaintiffs’ preemption claim, though Plaintiffs

 3   had not sought a preliminary injunction on that ground.)

 4          The  parties  stipulated  to—and  the  district  court  entered,  on  November  4,

 5   2013—a final judgment on Plaintiffs’ First and Fourteenth Amendment claims, even

 6   though their preemption claim was still pending.  See Fed. R. Civ. P. 54(b) (“[T]he

 7   court may direct entry of a final judgment as to one or more, but fewer than all,

 8   claims or parties only if the court expressly determines that there is no just reason

 9   for delay.”).  In the final judgment, the district court (1) “declare[d] that [Section 518]

10   violates the First Amendment and is unconstitutionally vague in violation of the

11   Due Process Clause of the Fourteenth Amendment,” (2) “permanently enjoin[ed] the

12   defendants from enforcing [Section 518] against the plaintiffs,” and (3) dismissed

13   Plaintiffs’ preemption claim as moot, without prejudice.  J.A. 213.  

14          This appeal followed.

15                                        DISCUSSION

16          “When  reviewing  an  order  granting  either  a  preliminary  or  a  permanent

17   injunction, we review the district court’s legal holdings de novo and its ultimate

18   decision for abuse of discretion.”  Goldman, Sachs & Co. v. Golden Empire Sch. Fin.

                                                 17
 1   Auth., 764 F.3d 210, 214 (2d Cir. 2014).  Because we conclude that the district court

 2   erred in holding that Section 518 violates the First Amendment and the Due Process

 3   Clause, we vacate the judgment entered below and remand for dismissal.  We begin

 4   with the First Amendment.

 5                                               I.

 6                                              A.

 7         Some preliminary discussion is necessary to frame more precisely the scope

 8   of Plaintiffs’ First Amendment challenge.  Again, the statute provides that “[n]o

 9   seller in any sales transaction may impose a surcharge on a holder who elects to use

10   a credit card in lieu of payment by cash, check, or similar means.”  N.Y. Gen. Bus.

11   Law § 518.  Because the statute does not define the word “surcharge,” we give it its

12   ordinary meaning.  See FCC v. AT&T Inc., 562 U.S. 397, 403 (2011).  A “surcharge”

13   ordinarily means “a charge in excess of the usual or normal amount: an additional

14   tax, cost, or impost.”  Webster’s Third New International Dictionary 2299 (2002); see also

15   Black’s Law Dictionary 1579 (9th ed. 2009) (defining “surcharge” as “[a]n additional

16   tax, charge, or cost”); Duprey v. State of Conn., Dep’t of Motor Vehicles, 28 F. Supp. 2d

17   702, 707 (D. Conn. 1998) (explaining that “a fee is a surcharge if it is in excess of a

18   usual or normal amount”).  Accordingly, Section 518’s use of the word “surcharge”

                                                18
 1   assumes that a seller to which the statute applies will have a “usual or normal” price

 2   that serves as a baseline for determining whether credit‐card customers are charged

 3   an “additional” amount that cash customers are not.  

 4          The parties agree that this baseline is not the ultimate price that the seller

 5   charges to cash customers, but rather is something different—namely, the seller’s

 6   “regular” price.  Importantly, then, Section 518 does not prohibit all differentials

 7   between the price ultimately charged to cash customers and the price ultimately

 8   charged  to  credit‐card  customers;  it  forbids  charging  credit‐card  customers  an

 9   additional amount above the regular price that is not also charged to cash customers,

10   but it permits offering cash customers a discount below the regular price that is not

11   also offered to credit‐card customers.  (That is, it allows what we have termed “cash

12   discounts.”)  To illustrate, if a seller’s regular price is $100, it may not charge credit‐

13   card customers $103 and cash customers $100, but if the seller’s regular price is $103,

14   it may charge credit‐card customers $103 and cash customers $100.  This distinction

15   is consistent with the federal surcharge ban on which Section 518 was modeled,

16   which (1) defined “surcharge” as “any means of increasing the regular price to a

17   cardholder  which  is  not  imposed  upon  customers  paying  by  cash,”  (2)  defined




                                                 19
 1   “discount” as “a reduction made from the regular price,” and (3) clarified that a

 2   discount “shall not mean a surcharge.”  15 U.S.C. § 1602(q), (r). 

 3          If a surcharge means an additional amount above the seller’s regular price,

 4   then it is basically self‐evident how Section 518 applies to sellers who post single,

 5   readily ascertainable prices for their goods or services (or what we will call “sticker

 6   prices”): the sticker price is the “regular” price, so sellers may not charge credit‐card

 7   customers an additional amount above the sticker price that is not also charged to

 8   cash customers.  As Plaintiffs point out, however, not all sellers post single sticker

 9   prices for their goods or services.  The federal surcharge ban was eventually revised

10   to account for this possibility by defining the term “regular price” so that the statute

11   could never be violated unless the seller “tagged or posted” a single price.  See 15

12   U.S.C. § 1602(y) (defining “regular price,” in relevant part, as “the price charged . . .

13   when payment is made by [credit card] if either (1) no price is tagged or posted, or

14   (2) two prices are tagged or posted, one of which is charged when payment is made

15   by  [credit  card]  and  the  other  when  payment  is  made  by  use  of  cash,  check,  or

16   similar means”).  Section 518, by contrast, does not explicitly use the term “regular

17   price,” much less define it, nor does the law otherwise indicate whether or how it

18   applies outside the single‐sticker‐price context.  This difference between Section 518

                                                 20
 1   and the lapsed federal surcharge ban raises certain questions about the former law’s

 2   scope: Can a seller have a “regular” price if it does not post a single sticker price? 

 3   If so, what is it?

 4          With this background in mind, we turn to Plaintiffs’ challenge to Section 518. 

 5   Plaintiffs’ submissions reveal that they are claiming First Amendment protection for

 6   two distinct kinds of pricing schemes.  First, Plaintiffs aver that they would like to

 7   post only a single price for their goods and services and charge more than that price

 8   to credit‐card customers, but are prohibited from doing so by Section 518.  See, e.g.,

 9   J.A. 149 (Five Points Academy: “It is not our intention to display two separate prices

10   for each good and service that we offer, but rather to display—with roughly equal

11   prominence—a single set of prices and the credit card surcharge amount.”); J.A. 151

12   (Expressions Hair Design: “We would like to . . . characterize the price difference as

13   a  3%  credit‐card  surcharge  on  top  of  the  listed  cash  price.”).    In  other  words,

14   Plaintiffs are seeking First Amendment protection for the kind of straightforward

15   single‐sticker‐price scheme that Section 518 clearly prohibits.  Second, Expressions

16   Hair Design (the only Plaintiff to do so) currently posts two different prices for its

17   services—one  for  credit‐card  customers  and  one  for  cash  customers—and  fears

18   being prosecuted for characterizing this price differential as a “surcharge,” or for

                                                  21
 1   telling  its  customers  that  credit  costs  “more.”    J.A.  56–58.    (We  will  refer  to  this

 2   second pricing scheme as a “dual‐price” scheme.)

 3          Throughout  the  course  of  this  litigation,  Plaintiffs  have  attempted  to

 4   demonstrate Section 518’s unconstitutionality by reference to other, hypothetical

 5   pricing schemes that they neither currently employ at their businesses nor claim

 6   they would employ but for Section 518.  Assessing a statute’s constitutionality as

 7   applied to hypothetical situations not before the court, however, is appropriate only

 8   if the challenger is mounting a facial attack on the statute.  See Wash. State Grange v.

 9   Wash.  State  Republican  Party,  552  U.S.  442,  450  (2008)  (explaining  that  “[f]acial

10   challenges are disfavored” in part because they “run contrary to the fundamental

11   principle of judicial restraint that courts should neither ‘anticipate a question of

12   constitutional law in advance of deciding it’ nor ‘formulate a rule of constitutional

13   law  broader  than  is  required  by  the  precise  facts  to  which  it  is  to  be  applied’”

14   (quoting Ashwander v. TVA, 297 U.S. 288, 346–47 (1936) (Brandeis, J., concurring))). 

15   Two  kinds  of  facial  challenges  are  generally  available  in  the  First  Amendment

16   context:  a  plaintiff  can  attempt  to  demonstrate  either  (1)  “that  the  law  is

17   unconstitutional in all of its applications,” or (2) that “a ‘substantial number’ of its

18   applications  are  unconstitutional  ‘judged  in  relation  to  the  statute’s  plainly

                                                     22
 1   legitimate sweep.’”  Id. at 449 & n.6 (quoting New York v. Ferber, 458 U.S. 747, 769–71

 2   (1982)).  But see Bd. of Trs. of State Univ. of N.Y. v. Fox, 492 U.S. 469, 481 (1989) (noting

 3   that overbreadth challenges are normally not available in the context of commercial

 4   speech).  In either case, where (as here) the plaintiff delineates the specific conduct

 5   for  which  it  is  claiming  protection,  assessing  the  challenged  statute’s

 6   constitutionality as applied to that conduct is a critical first step.  If that analysis

 7   shows that the plaintiff’s own conduct may lawfully be prohibited, then the statute

 8   is not “unconstitutional in all of its applications.”  Even in an overbreadth challenge,

 9   moreover, the Supreme Court has told courts not to consider whether a statute is

10   substantially overbroad “before it is determined that the statute would be valid as

11   applied.”  Fox, 492 U.S. at 484–85.

12          Plaintiffs do not clarify in their briefing whether they are, in fact, mounting

13   a facial attack on Section 518.6  At oral argument, they suggested that their challenge

            6
               In discussing facial and as‐applied challenges, we recognize that these categories
     are simply useful analytical tools, as opposed to necessary elements of a plaintiff’s claim. 
     See, e.g., Citizens United v. FEC, 558 U.S. 310, 331 (2010).  In all cases, a federal court is
     limited to determining the rights and obligations of the parties before it; whether a law is
     invalidated “on its face” or merely “as applied” therefore depends on whether or not the
     reasoning used to invalidate the law in the particular case before the court would apply
     equally in any challenge to the same law.  See City of Los Angeles v. Patel, 135 S. Ct. 2443,
     2457–58 (2015) (Scalia, J., dissenting); Richard H. Fallon, Jr., As‐Applied and Facial Challenges
     and Third‐Party Standing, 113 Harv. L. Rev. 1321, 1339–40 (2000).  In this case, we think the
     distinctions between facial and as‐applied challenges are quite important analytically for
     the reasons given in the text. 

                                                   23
 1   is exclusively as‐applied, but that characterization is in significant tension with their

 2   general failure to focus narrowly on the actual conduct in which they are engaged

 3   or would like to be engaged.  Ultimately, however, any uncertainty regarding the

 4   scope of Plaintiffs’ First Amendment challenge does not meaningfully affect our

 5   analysis.  For the reasons set forth below, we conclude that Section 518 does not

 6   violate the First Amendment as applied to single‐sticker‐price sellers.  We further

 7   conclude  that  any  challenge  premised  on  Section  518ʹs  application  outside  the

 8   single‐sticker‐price context (whether facial or as‐applied) necessarily fails because

 9   Section 518 is “readily susceptible” to a construction under which its application is

10   limited to that context.  Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 397 (1988).  The

11   district  court  therefore  erred  in  holding  that  Section  518  violates  the  First

12   Amendment.

13                                               B.

14         As applied to single‐sticker‐price schemes like the ones described in Plaintiffs’

15   submissions, Section 518 does not violate the First Amendment.  Restrictions on

16   commercial speech are traditionally analyzed under the four‐factor test established

17   in Central Hudson Gas & Electric Corp. v. Public Service Commission of New York, 447

18   U.S. 557, 566 (1980).  Plaintiffs argue, and the district court held, that Section 518



                                                 24
 1   burdens commercial speech and does not survive Central Hudson.  See Expressions

 2   Hair Design, 975 F. Supp. 2d at 444, 447.  On appeal, New York argues that Section

 3   518  regulates  conduct,  not  speech;  in  the  alternative,  it  maintains  that  the  law

 4   survives Central Hudson.7  Because we agree with New York that Section 518 does

 5   not regulate speech as applied to single‐sticker‐price sellers, we do not reach the

 6   parties’ arguments under Central Hudson.

 7          We  start  from  the  premise—conceded  by  Plaintiffs—that  prices,  although

 8   necessarily communicated through language, do not rank as “speech” within the

 9   meaning of the First Amendment.  This principle is illustrated most vividly by the

10   fact that price‐control laws, which necessarily prevent sellers from communicating

11   certain (illegal) prices, have never been thought to implicate the First Amendment. 

12   See, e.g., Munn v. Illinois, 94 U.S. (4 Otto) 113, 125 (1876) (“[It] has been customary . . .

13   in  this  country  from  its  first  colonization,  to  regulate  ferries,  common  carriers,

14   hackmen,  bakers,  millers,  wharfingers,  innkeepers,  &c.,  and  in  so  doing  to  fix  a

15   maximum of charge to be made for services rendered, accommodations furnished,



            7
              New York argues further that if we conclude that Section 518 does not regulate
     speech, we could uphold it under the test applicable to restrictions on expressive conduct. 
     See United States v. O’Brien, 391 U.S. 367, 377 (1968).  As explained in the text, we agree that
     Section 518 does not regulate speech, but because Plaintiffs have not argued that the law
     fails O’Brien scrutiny, we do not consider that possibility. 

                                                   25
 1   and articles sold.”).  Accordingly, although the Supreme Court has now repeatedly

 2   held that the advertising of lawful prices is protected by the First Amendment, see,

 3   e.g., 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 504–08 (1996) (plurality opinion);

 4   Va. State Bd. of Pharmacy v. Va. Citizens’ Consumer Council, Inc., 425 U.S. 748, 761–70

 5   (1976), it has reaffirmed in doing so that states may continue to make certain prices

 6   unlawful  through  “direct  regulation,”  44  Liquormart,  517  U.S.  at  507  (plurality

 7   opinion);  accord  id.  at  524  (Thomas,  J.,  concurring  in  part  and  concurring  in  the

 8   judgment); id. at 530 (O’Connor, J., concurring in the judgment); see Nat’l Ass’n of

 9   Tobacco  Outlets,  Inc.  v.  City  of  Providence,  731  F.3d  71,  77  (1st  Cir.  2013)  (“In  44

10   Liquormart,  Inc.  v.  Rhode  Island,  a  majority  of  the  Justices,  in  striking  down  the

11   categorical ban on liquor price advertising there, made clear that price regulations

12   and other forms of direct economic regulation do not implicate First Amendment

13   concerns.” (citation omitted)).  

14          If  prohibiting  certain  prices  does  not  implicate  the  First  Amendment,  it

15   follows that prohibiting certain relationships between prices also does not implicate

16   the  First  Amendment.    Indeed,  Plaintiffs  readily  concede  that  New  York  could

17   simply prohibit sellers from charging different amounts for credit‐card and cash

18   purchases  altogether  without  thereby  “trigger[ing]  First  Amendment  scrutiny.” 



                                                     26
 1   Appellees’ Br. at 36.  The problem with Section 518, in Plaintiffs’ view, lies in the

 2   undisputed fact that the statute forbids credit‐card surcharges while simultaneously

 3   permitting cash discounts.  Because both credit‐card surcharges and cash discounts

 4   ultimately amount to equivalent differences between the price charged to credit‐card

 5   customers  and  the  price  charged  to  cash  customers,  Plaintiffs  argue  that  (in  the

 6   district court’s words) Section 518 burdens protected expression by “draw[ing] the

 7   line between prohibited ‘surcharges’ and permissible ‘discounts’ based on words

 8   and labels, rather than economic realities.”  Expressions Hair Design, 975 F. Supp. 2d

 9   at 444.  We disagree.

10          By its terms, Section 518 does not prohibit sellers from referring to credit‐cash

11   price differentials as credit‐card surcharges, or from engaging in advocacy related

12   to credit‐card surcharges; it simply prohibits imposing credit‐card surcharges.  See

13   Rumsfeld  v.  Forum  for  Acad.  &  Institutional  Rights,  Inc.,  547  U.S.  47,  60  (2006)

14   (explaining  that  a  statute  regulates  “conduct,  not  speech,”  when  it  affects  what

15   regulated entities “must do,” not “what they may or may not say”).  Whether a seller

16   is imposing a credit‐card surcharge—in other words, whether it is doing what the

17   statute, by its plain terms, prohibits—can be determined wholly without reference

18   to  the  words  that  the  seller  uses  to  describe  its  pricing  scheme.    If  the  seller  is



                                                     27
 1   charging credit‐card customers an additional amount above its sticker price that it

 2   is not charging to cash customers, then the seller is imposing a forbidden credit‐card

 3   surcharge.  The only “words and labels” on which the operation of the statute thus

 4   depends are (1) the seller’s sticker price and (2) the price the seller charges to credit‐

 5   card customers.  But these two “words and labels” are merely prices.  And, as we

 6   have explained and as Plaintiffs themselves recognize, prices (though necessarily

 7   communicated through language) are not “speech” within the meaning of the First

 8   Amendment, nor are they transformed into “speech” when considered in relation

 9   to  one  another.    Because  all  that  Section  518  prohibits  is  a  specific  relationship

10   between two prices, it does not regulate speech.   

11          Plaintiffs’ chief error—or, perhaps more accurately, the central flaw in their

12   argument—is their bewildering persistence in equating the actual imposition of a

13   credit‐card surcharge (i.e., a seller’s choice to charge an additional amount above the

14   sticker price to its credit‐card customers) with the words that speakers of English

15   have chosen to describe that pricing scheme (i.e., the term “credit‐card surcharge”). 

16   This is the only way to make sense of Plaintiffs’ argument that “[w]hat [Section 518]

17   regulates—all that it regulates—is what merchants may say: Characterizing the price

18   difference as a cash ‘discount’ is favored; characterizing it as a credit ‘surcharge’ is



                                                   28
 1   a crime.”  Appellees’ Br. at 27.  But Plaintiffs are simply wrong.  What Section 518

 2   regulates—all that it regulates—is the difference between a seller’s sticker price and

 3   the  ultimate  price  that  it  charges  to  credit‐card  customers.    A  seller  imposing  a

 4   surcharge (an additional amount above its sticker price) on credit‐card customers

 5   could choose to “characterize” that additional charge as whatever it wants, but that

 6   would not change the fact that it would be violating Section 518.  Conversely, a seller

 7   offering  a  discount  (a  reduction  from  its  sticker  price)  to  cash  customers  could

 8   choose to “characterize” that reduction as whatever it wants (including as a “credit‐

 9   card surcharge”), but that would not change the fact that the seller would not be

10   violating Section 518.  Of course, it is more likely that if a seller is imposing a credit‐

11   card surcharge, it will refer to its pricing scheme by its ordinary label—“credit‐card

12   surcharge”—while a seller offering a cash discount is likely to refer to its pricing

13   scheme as a “cash discount.”  But the fact that these pricing schemes have different

14   labels  (and  thus  that  sellers  are  likely  to  refer  to  them  using  different  words)

15   obviously does not mean that all they are is labels.  

16          In Plaintiffs’ view, credit‐card surcharges and cash discounts must just be

17   labels because consumers react differently to them: they react more negatively to

18   credit‐card surcharges than they react to cash discounts.  Thus, Plaintiffs argue, New



                                                  29
 1   York has violated the First Amendment by banning a label it disfavors (“credit‐card

 2   surcharge”) while permitting a label it approves (“cash discount”).  This argument,

 3   however, plainly begs the question: it assumes (incorrectly) that what New York has

 4   regulated are, in fact, labels.  It is true, of course, that the government generally may

 5   not enact speech restrictions favoring one message over another.  See Reed v. Town

 6   of Gilbert, 135 S. Ct. 2218, 2226 (2015) (“Content‐based laws—those that target speech

 7   based on its communicative content—are presumptively unconstitutional and may

 8   be justified only if the government proves that they are narrowly tailored to serve

 9   compelling state interests.”).  But that well‐established First Amendment principle

10   is of no relevance whatsoever with respect to the threshold question whether the

11   restriction at issue regulates speech or, instead, conduct.8  In other words, as New

12   York astutely observes, “[s]peech is not the only cause of consumer unhappiness; the

13   mere fact that consumers react negatively to surcharges thus does not prove that

14   surcharges are speech.”  Appellants’ Reply Br. at 15.  

15          In  fact,  consumers  react  negatively  to  credit‐card  surcharges  not  because

16   surcharges “communicate” any particular “message,” but because consumers dislike


            8
              Plaintiffs’ argument that Section 518 is “speaker‐based,” because it applies only to
     “sellers,” is similarly circular.  See Sorrell v. IMS Health, Inc., 131 S. Ct. 2653, 2663 (2011)
     (applying heightened First Amendment scrutiny to statute that “burdens disfavored speech
     by disfavored speakers”) (emphasis added).

                                                   30
 1   being charged extra.  See Kahneman et al., supra, at 199 (“[C]hanges that make things

 2   worse (losses) loom larger than improvements or gains.”).  If a consumer thinks,

 3   based on a seller’s sticker price, that she will be paying $100 for the seller’s goods or

 4   services, then she will be annoyed if it turns out that she actually has to pay $103

 5   simply because she has chosen to use a credit card; by contrast, if the sticker price

 6   is $103, she will be less annoyed by having to pay $103, even if cash customers only

 7   have to pay $100.  Nothing about the consumer’s reaction in either situation turns

 8   on any words uttered by the seller.  And although the difference in the consumer’s

 9   reaction to the two pricing schemes may be puzzling purely as an economic matter,

10   we are aware of no authority suggesting that the First Amendment prevents states

11   from protecting consumers against irrational psychological annoyances.

12         Although  the  First  Amendment  generally  prevents  the  government  from

13   justifying a speech restriction by reference to the harmful reactions that the speech

14   in question will cause among the reading or listening public, see, e.g., Thompson v. W.

15   States Med. Ctr., 535 U.S. 357, 374 (2002) (“We have . . . rejected the notion that the

16   Government has an interest in preventing the dissemination of truthful commercial

17   information in order to prevent members of the public from making bad decisions

18   with  the  information.”),  there  is  nothing  controversial  about  the  government’s



                                                31
 1   banning certain prices because of how consumers will react to them.  The Supreme

 2   Court has said, for example, that states may enact price‐control laws for the express

 3   purpose  of  suppressing  consumer  demand.    See  44  Liquormart,  517  U.S.  at  507

 4   (plurality opinion) (“It is perfectly obvious that alternative forms of regulation that

 5   would not involve any restriction on speech would be more likely to achieve the

 6   State’s goal of promoting temperance. . . . [H]igher prices can be maintained either

 7   by direct regulation or by increased taxation.”).  Accordingly, in National Association

 8   of  Tobacco  Outlets  v.  City  of  Providence,  the  First  Circuit  held  that  the  City  of

 9   Providence,  Rhode  Island  could,  consistent  with  the  First  Amendment,  prohibit

10   discounts for tobacco products based on evidence that such discounts would lead

11   “to higher rates of tobacco use among young people.”  731 F.3d at 76 (quoting U.S.

12   Dep’t of Health & Human Servs., Preventing Tobacco Use Among Youth and Young

13   Adults: A Report of the Surgeon General 527–29 (2012)).  Similarly, here, New York

14   enacted Section 518 in part to prevent negative consumer reactions to credit‐card

15   surcharges—in effect, spurring demand for credit‐card use, instead of suppressing

16   it.  The First Amendment poses no obstacle to such a law.9


            9
              The subtext of Plaintiffs’ argument that it is impermissible to regulate based on
     consumer reactions is their view that Section 518 was passed at the behest of the credit‐card
     lobby to encourage consumers to use credit cards as opposed to cash.  Even assuming that
     credit‐card companies favored the law for that reason, however, the New York legislature

                                                   32
 1          Plaintiffs’ argument that Section 518 regulates how sellers “communicate”

 2   with their customers might also be understood as an argument  that Section 518

 3   regulates speech merely by forbidding sellers from setting their sticker prices lower

 4   than the prices that they ultimately charge to credit‐card customers—in other words,

 5   that where a seller chooses to set its sticker price is a communicative act.  Thus, if a

 6   seller wants to charge credit‐card customers $103 and cash customers $100 in order

 7   to pass along the credit‐card companies’ swipe fees, the seller could (if Section 518

 8   were no obstacle) either set its sticker price at $100 and thereby “communicate” a

 9   credit‐card surcharge or, presumably just as easily, set its sticker price at $103 and

10   thereby “communicate” a cash discount.  This variation on Plaintiffs’ argument,

11   however,  amounts  to  the  position—which  we  have  already  rejected  and  which

12   Plaintiffs  concede  is  incorrect—that  prices  are  themselves  speech.    The  fact  that

13   sellers can move their sticker prices up and down with relative ease (and thus that

14   sticker prices are, at least in some sense, not dictated by “economic realities”) does

     identified a number of public‐regarding rationales for the law’s enactment.  Moreover,  a
     panel of this Court has recently expressed the view (that we need not address) that even
     unadulterated “economic favoritism” is a sufficiently rational basis to justify a state law
     regulating  economic  activity.    Sensational  Smiles,  LLC  v.  Mullen,  ‐‐‐  F.3d  ‐‐‐‐,  2015  WL
     4385295, at *3 (2d Cir. July 17, 2015).  Yet more pertinently here, Plaintiffs do not raise a
     rational‐basis challenge to Section 518.  Regardless of why New York wanted to prevent
     consumers from reacting negatively to credit‐card surcharges, the First Amendment does
     not prohibit regulating on that basis where the object of the regulation is conduct, not
     speech.  The wisdom of the policy choices animating Section 518 is not for us to judge.

                                                      33
 1   not alter the fact that sticker prices, like any other prices, can be regulated without

 2   bringing the First Amendment into play.

 3          In concluding that sticker prices are not constitutionally exceptional, we again

 4   draw  support  from  the  First  Circuit’s  decision  in  National  Association  of  Tobacco

 5   Outlets,  which  is  both  closely  on‐point  and  persuasive.    There,  the  First  Circuit

 6   rejected a First Amendment challenge to an ordinance that (among other things)

 7   barred retailers from using coupons “that provide[] any tobacco products without

 8   charge or for less than the listed or non‐discounted price,” and from selling tobacco

 9   products “through . . . multi‐pack discounts.”  731 F.3d at 74.  The plaintiffs argued

10   that offering discounts to their customers was an inherently communicative act, but

11   the First Circuit disagreed, reasoning that the ordinance did not “restrict[] retailers

12   or anyone else from communicating pricing information concerning the lawful sale

13   price of cigarettes,” but rather “restrict[ed] the ability of retailers to engage in certain

14   pricing practices.”  Id. at 77; see also Nat’l Ass’n of Tobacco Outlets v. City of New York,

15   27 F. Supp. 3d 415, 421–22 (S.D.N.Y. 2014) (relying on the First Circuit’s decision to

16   uphold a New York City law banning “the sale of cigarettes and tobacco products

17   below the listed price”).  Thus, the fact that the tobacco sellers readily could have

18   lowered their “listed or non‐discounted price” to the discounted price—thereby



                                                  34
 1   resulting in their customers ultimately paying the exact same amount for tobacco

 2   products—did not affect the fact that the ordinance regulated a pricing practice, not

 3   speech.  Here, too, the fact that a seller can simply raise its sticker price to the credit‐

 4   card price—thereby resulting in its credit‐card customers ultimately paying the exact

 5   same  amount  as  they  would  have  if  the  seller  had  set  a  lower  sticker  price  and

 6   imposed a credit‐card surcharge—does not affect the fact that Section 518 regulates

 7   a pricing practice, not speech.10  

 8          In short, Plaintiffs have provided no reason for us to conclude that Section

 9   518, which regulates the relationship between a seller’s sticker price and its credit‐

10   card price, differs in a constitutionally significant way from other laws that regulate

11   prices and therefore do not implicate the First Amendment.  As applied to single‐

12   sticker‐price schemes like the ones described in Plaintiffs’ submissions, Section 518

13   regulates conduct, not speech.11  


            10
               Along  similar  lines,  Plaintiffs  appear  to  concede  that  laws  against  price‐
     gouging—which regulate the difference between the seller’s regular price and the price that
     may be charged in periods of unusually high demand, e.g., N.Y. Gen. Bus. Law § 396‐r—do
     not implicate the First Amendment.  We do not see how a seller’s normal price for the
     purpose of anti‐price‐gouging laws is meaningfully different from its sticker price for the
     purpose of Section 518.  
            11
                At least two district courts have previously reached this same conclusion with
     respect to other states’ credit‐card surcharge bans.  See Rowell v. Pettijohn, No. 14‐cv‐190,
     slip op. at 6 (W.D. Tex. Feb. 4, 2015) (“[T]he Texas Anti‐Surcharge law regulates only prices
     charged, an economic activity that is within the state’s police power, and does not implicate

                                                  35
 1          We note that under United States v. O’Brien, 391 U.S. 367 (1968), laws that

 2   exclusively regulate conduct (as Section 518 does) may nonetheless implicate the

 3   First Amendment in cases where the conduct at issue is “inherently expressive.” 

 4   Forum for Acad. & Institutional Rights, 547 U.S. at 66.  Plaintiffs, however, adhering

 5   steadfastly to their argument that Section 518 regulates speech, have not asked us

 6   to  assess  Section  518’s  constitutionality  under  the  Supreme  Court’s  expressive‐

 7   conduct precedents.  See Appellees’ Br. at 38 n.4 (“Because the no‐surcharge law

 8   regulates only speech, United States v. O’Brien is irrelevant.”).  We therefore decline

 9   to consider any such challenge. 

10                                                      C.

11          We now turn to the balance of Plaintiffs’ First Amendment challenge, which

12   is premised on the assumption that Section 518 applies to sellers who do not post

13   single  sticker  prices.    Because  this  portion  of  Plaintiffs’  challenge  turns  on  an

14   unsettled question of state law, we do not reach the merits.  See R.R. Comm’n of Tex.

15   v. Pullman Co., 312 U.S. 496 (1941); see also Nicholson v. Scoppetta, 344 F.3d 154, 168 (2d


     the First Amendment.”); Dana’s Railroad Supply v. Bondi, No. 14‐cv‐134, slip op. at 5 (N.D.
     Fla. Sept. 2, 2014) (holding that Florida’s anti‐surcharge law is a “[r]estriction on pricing”
     and thus not subject to First Amendment scrutiny).  But see Italian Colors Rest. v. Harris, No.
     14‐cv‐604, 2015 WL 1405507, at *5–6 (E.D. Cal. Mar. 26, 2015) (holding that California’s anti‐
     surcharge  law  burdened  protected  speech  and  violated  the  First  Amendment),  appeal
     docketed, No. 15‐15873 (9th Cir. filed Apr. 30, 2015).

                                                   36
 1   Cir.  2003)  (“[W]e  have  an  independent  obligation  to  consider  whether  Pullman

 2   abstention is appropriate.”). 

 3          Two sets of arguments relevant here turn on the question whether Section 518

 4   applies outside the single‐sticker‐price context (and, if so, to what extent).  First,

 5   Plaintiffs  argue  that  Section  518  violates  the  First  Amendment  as  applied  to

 6   Expressions Hair Design’s “dual‐price” scheme.  Under its scheme, Expressions Hair

 7   Design “charge[s] two different prices for haircuts and other services—a lower price

 8   for  customers  paying  with  cash,  check,  or  debit  card  and  a  higher  price  for

 9   customers paying with a credit card.”  J.A. 57.  Expressions Hair Design allegedly

10   fears that it will be prosecuted under Section 518 simply for “characterizing that

11   price difference as a ‘surcharge’ or an ‘extra’ charge for paying with a credit card,

12   even though its customers do effectively pay more for using a credit card.”  J.A. 57;

13   see also J.A. 58.  

14          Second, Plaintiffs posit a number of hypothetical pricing schemes that they do

15   not  actually  employ  (or  profess  any  desire  to  employ),  but  which,  Plaintiffs

16   nonetheless suggest, deserve First Amendment protection.  To take some specific

17   examples that have been discussed over the course of this litigation: A seller might

18   not post any prices at all, but ultimately charge credit‐card customers more than



                                               37
 1   cash customers to pass along the cost of the credit‐card companies’ swipe fees.  Or

 2   the seller might post two sets of prices—one for credit and one for cash—but display

 3   the cash price more prominently to its customers.  Or the seller might “advertise[]

 4   two prices with equal prominence: ‘$100 per widget’ and ‘$103 per widget with 3%

 5   credit‐card surcharge.’”  Expressions Hair Design, 975 F. Supp. 2d at 443.  Or it might

 6   attempt  to  comply  with  Section  518  by  posting  a  single  sticker  price  and  then

 7   offering a cash discount, only to have its employees persistently tell customers that

 8   the discounted cash price is actually the “regular” price, and that using a credit‐card

 9   costs “more,” or “extra.”  Other possibilities surely abound.  In any event, because

10   Plaintiffs’ submissions in this case do not suggest that they will ever be engaged in

11   this hypothetical conduct, we assume, arguendo, that their references to such conduct

12   amount to a facial attack on Section 518.  Of course, our conclusion that Section 518

13   is constitutional as applied to single‐sticker‐price sellers means that the statute is not

14   unconstitutional in “all of its applications,” so the only kind of facial challenge that

15   remains available to Plaintiffs is an overbreadth challenge.  Wash. State Grange, 552

16   U.S. at 449.

17         Both  our  precedent  and  Supreme  Court  precedent  squarely  hold  that

18   overbreadth  challenges  predicated  on  the  chilling  of  commercial  speech  are  not



                                                38
 1   available under the First Amendment.  See Allstate Ins. Co. v. Serio, 261 F.3d 143, 153

 2   n.16 (2d Cir.), certified question accepted, 96 N.Y.2d 931 (2001), and certified question

 3   answered, 98 N.Y.2d 198 (2002); see also Fox, 492 U.S. at 481 (ʺAlthough it is true that

 4   overbreadth analysis does not normally apply to commercial speech, that means

 5   only that a statute whose overbreadth consists of unlawful restriction of commercial

 6   speech will not be facially invalidated on that ground—our reasoning being that

 7   commercial  speech  is  more  hardy,  less  likely  to  be  ʹchilled,ʹ  and  not  in  need  of

 8   surrogate litigators.ʺ (citations omitted)).  But as several commentators have pointed

 9   out, in the years since Fox, commercial speech doctrine has undergone substantial

10   changes.  See Micah L. Berman, Manipulative Marketing and the First Amendment, 103

11   Geo. L. J. 497, 509‐13 (2015) (observing that Supreme Court precedent since Central

12   Hudson  has  appeared  to  take  a  progressively  stricter  approach  to  regulations  of

13   commercial speech); Troy L. Booher, Scrutinizing Commercial Speech, 15 Geo. Mason

14   U. Civ. Rts. L.J. 69 (2004) (arguing that Supreme Court precedent in the years since

15   Fox has gradually eroded the distinction between commercial and non‐commercial

16   speech, and thus undermined doctrinal differences predicated on that distinction). 

17   Our precedent remains clear that no such challenge is available here.  Nevertheless,

18   in an abundance of caution we assume, arguendo, the availability of such a challenge,



                                                  39
 1   and demonstrate that such availability would not alter the outcome of our decision.

 2   Indeed, the Supreme Court has taken just this approach before.  See Ohralik v. Ohio

 3   State Bar Assʹn, 436 U.S. 447, 462 n.20 (1978).

 4          The First Amendment overbreadth doctrine “permits a defendant to make a

 5   facial challenge to an overly broad statute restricting speech, even if he himself has

 6   engaged in speech that could be regulated under a more narrowly drawn statute.” 

 7   Alexander v. United States, 509 U.S. 544, 555 (1993).  This doctrine responds to the

 8   concern that “the threat of enforcement of an overbroad law may deter or ‘chill’

 9   constitutionally protected speech—especially when the overbroad statute imposes

10   criminal sanctions.”  Virginia v. Hicks, 539 U.S. 113, 119 (2003).  However, because

11   there are “obvious harmful effects” to facially invalidating a law “that in some of its

12   applications  is  perfectly  constitutional,”  courts  “vigorously  enforce[]  the

13   requirement that a statute’s overbreadth be substantial, not only in an absolute sense,

14   but also relative to the statute’s plainly legitimate sweep.”  United States v. Williams,

15   553 U.S. 285, 292 (2008); see, e.g., United States v. Farhane, 634 F.3d 127, 136–37 (2d

16   Cir. 2011); Connection Distrib. Co. v. Holder, 557 F.3d 321, 335–36 (6th Cir. 2009) (en

17   banc).  




                                                40
 1          The  primary  problem  with  both  Plaintiffs’  as‐applied  challenge  and  their

 2   putative overbreadth challenge is that it is far from clear that Section 518 prohibits

 3   the relevant conduct in the first place.  As noted earlier, the federal statute on which

 4   Section 518 was modeled was eventually revised to clarify that it did not, in fact,

 5   apply to sellers that did not post single sticker prices: it defined “regular price” as

 6   “the tag or posted price . . . if a single price is tagged or posted, or the price . . . when

 7   payment is made by use of [a credit card] if either (1) no price is tagged or posted,

 8   or (2) two prices are tagged or posted, one of which is charged when payment is

 9   made by use of [a credit card] and the other when payment is made by use of cash,

10   check, or similar means.”  15 U.S.C. § 1602(y).  Plaintiffs’ argument that Section 518

11   extends outside the single‐sticker‐price context therefore depends on the assumption

12   that  Section  518  has  a  broader  reach  than  the  federal  statute  did.    The  parties,

13   however, have not cited a single decision by a New York appellate court interpreting

14   the scope of Section 518’s prohibition.  As we will explain, that dearth of authority

15   dooms both of Plaintiffs’ remaining challenges.

16          “When anticipatory relief is sought in federal court against a state statute,

17   respect for the place of the States in our federal system calls for close consideration”

18   of whether a ruling on the constitutionality of the state law is, in fact, necessary. 



                                                  41
 1   Arizonans for Official English v. Arizona, 520 U.S. 43, 75 (1997).  In particular, a well‐

 2   established body of law—overlooked almost entirely by the parties and the district

 3   court  in  this  case—exists  to  avoid  the  “friction‐generating  error”  that  can  result

 4   when a federal court “endeavors to construe a novel state Act not yet reviewed by

 5   the State’s highest court.”  Id. at 79; see Allstate Ins. Co., 261 F.3d at 150 (“Where a

 6   decision is to be made on the basis of state law, . . . the Supreme Court has long

 7   shown a strong preference that the controlling interpretation of the relevant statute

 8   be  given  by  state,  rather  than  federal,  courts.”).    The  pathmarking  precedent  is

 9   Pullman, in which the Supreme Court held that federal courts should “abstain from

10   decision when difficult and unsettled questions of state law must be resolved before

11   a substantial federal constitutional question can be decided.”  Vt. Right to Life Comm.,

12   Inc. v. Sorrell, 221 F.3d 376, 384 (2d Cir. 2000) (quoting All. of Am. Insurers v. Cuomo,

13   854 F.2d 591, 601 (2d Cir. 1988)); see Pullman, 312 U.S. at 500–01.  After the federal

14   court abstains, the parties may seek a controlling interpretation of the challenged

15   law  from  the  state  courts,  whose  decision  could  cause  the  federal  constitutional

16   question to disappear altogether.  Accordingly, Pullman abstention allows federal

17   courts to avoid both “(a) premature decisions on questions of federal constitutional

18   law, and (b) erroneous rulings with respect to state law.”  Serio, 261 F.3d at 150. 



                                                  42
 1         The Supreme Court has long relied on the principles animating Pullman in the

 2   context  of  First  Amendment  overbreadth  challenges.    As  noted,  an  overbreadth

 3   challenge cannot succeed unless the challenged statute’s application to protected

 4   speech is “substantial” in comparison to its legitimate sweep.  Not infrequently, the

 5   substantiality vel non of a statute’s overbreadth will not be self‐evident, and will

 6   instead depend on how the statute is interpreted.  If a state statute is susceptible of

 7   multiple interpretations, one of which might render it overbroad and another of

 8   which would not, Pullman’s logic suggests that the state courts—if they have not

 9   definitively construed the statute already—should be afforded the opportunity to

10   adopt the narrower, less problematic interpretation.  See Tunick v. Safir, 209 F.3d 67,

11   75–76 (2d Cir. 2000) (opinion of Calabresi, J.) (noting that state courts typically apply

12   some version of the rule that a statute should be interpreted, if possible, so as to

13   avoid constitutional doubts).  Thus, in Dombrowski v. Pfister, the Supreme Court

14   indicated that a state statute with a potentially “overbroad sweep” should not be

15   invalidated in its entirety if a “readily apparent construction suggests itself” under

16   which the state courts could eliminate any constitutional difficulty.  380 U.S. 479,

17   486,  491 (1965).  The Court relied for this proposition on its earlier statement  in

18   Baggett v. Bullitt—a Pullman abstention case—that abstention is appropriate if the



                                                43
 1   challenged state law is susceptible to an interpretation that, if adopted by the state

 2   courts, “would eliminate the constitutional issue and terminate the litigation.”  377

 3   U.S. 360, 377 (1964); see Dombrowski, 380 U.S. at 491; see also Michael C. Dorf, Facial

 4   Challenges to State and Federal Statutes, 46 Stan. L. Rev. 235, 287 (1994) (“[W]hen a

 5   federal court upholds a state statute against a facial challenge on the basis that the

 6   statute could be construed to avoid constitutional infirmities, the court, in effect,

 7   abstains from rendering a decision of state law pursuant to Pullman.”); Richard H.

 8   Fallon, Jr., Making Sense of Overbreadth, 100 Yale L.J. 853, 901–02 (1991) (similar).  

 9          The First Amendment principle recognized in Dombrowski—that a state law

10   should  not  be  struck  down  as  substantially  overbroad  if  a  “readily  apparent”

11   narrowing construction is available—is not always explicitly acknowledged as an

12   outgrowth  of  Pullman  abstention.    Nonetheless,  federal  courts  have  consistently

13   reaffirmed that in considering an overbreadth challenge to a state statute, we must

14   presume that the state courts will give the law a narrow construction so long as the

15   law is “readily susceptible” to that construction.  Vt. Right to Life Comm., 221 F.3d at

16   386 (quoting Am. Booksellers Ass’n, 484 U.S. at 397); see also, e.g., Ferber, 458 U.S. at 773

17   (rejecting an overbreadth challenge premised on the “assum[ption] that the New

18   York  courts  will  widen  the  possibly  invalid  reach  of  the  statute  by  giving  an



                                                  44
 1   expansive construction to [its] proscription”); Erznoznik v. City of Jacksonville, 422 U.S.

 2   205, 216 (1975) (“[A] state statute should not be deemed facially invalid unless it is

 3   not readily subject to a narrowing construction by the state courts, and its deterrent

 4   effect  on  legitimate  expression  is  both  real  and  substantial.”)  (citation  omitted);

 5   Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973) (“Facial overbreadth has not been

 6   invoked when a limiting construction has been or could be placed on the challenged

 7   statute.”); Dorf, supra, at 287 (“[W]hen the validity of a statutory provision turns on

 8   its applicability to persons not before the court, the court need not presume that a

 9   state court would construe the statute in an unconstitutional manner as applied to

10   those  persons.”).    This  presumption  in  favor  of  state  laws’  constitutionality  is

11   consistent, moreover, with the Supreme Court’s emphasis on “[e]xercising judicial

12   restraint in . . . facial challenge[s]” in order to avoid “premature interpretations of

13   statutes in areas where their constitutional application might be cloudy.”  Wash. State

14   Grange, 552 U.S. at 450 (quoting United States v. Raines, 362 U.S. 17, 22 (1960)). 

15          Applying  the  foregoing  principles  to  the  case  at  hand,  we  conclude  that

16   neither portion of Plaintiffs’ First Amendment challenge premised on Section 518’s

17   application outside the single‐sticker‐price context can succeed.  In light of the fact

18   that Section 518’s enactment was driven by the expiration of the federal surcharge



                                                  45
 1   ban, it is entirely possible, if not likely, that New York courts would construe Section

 2   518 as being identical to the lapsed federal ban.  Certainly, we see nothing in Section

 3   518’s text that would foreclose such an interpretation: although the law lacks the

 4   federal statute’s explicit definitions, the word “surcharge” itself, which means an

 5   additional amount above the seller’s regular or usual price, may necessarily signal

 6   that the law simply does not apply in the absence of a single sticker price.  See Fulvio

 7   I, 514 N.Y.S.2d at 596 (“While the term ‘surcharge’ is not precisely defined by the

 8   statute itself it retains its everyday, commonsense meaning . . . .”) (footnote omitted). 

 9   New York courts, moreover, like most state and federal courts around the country,

10   will generally interpret statutes so as to avoid constitutional difficulties.12  See All.

11   of Am. Insurers v. Chu, 571 N.E.2d 672, 678 (N.Y. 1991); Tunick, 209 F.3d at 76 (opinion

12   of Calabresi, J.).  



            12
               To be clear, we do not intend to suggest that the First Amendment would, in fact,
     be violated even if Section 518 were held to have a broader reach than the lapsed federal
     surcharge ban.  For the reasons given in the text, we do not address that question in this
     opinion.  However, to frame the constitutional question that might arise, we note that “[i]t
     has never been deemed an abridgement of freedom of speech or press to make a course of
     conduct illegal merely because the conduct was in part initiated, evidenced, or carried out
     by means of language, either spoken, written, or printed.”  Giboney v. Empire Storage & Ice
     Co., 336 U.S. 490, 502 (1949).  Whether Section 518 violates the First Amendment outside
     the single‐sticker‐price context would therefore appear to turn on whether its application
     would properly be viewed as involving the seller’s speech itself or, instead, underlying
     conduct that happens to be evidenced by speech.  Cf., e.g., United States v. Caronia, 703 F.3d
     149, 160–63 (2d Cir. 2012).  

                                                  46
 1          We therefore conclude that Section 518 is “readily susceptible,” Vt. Right to Life

 2   Comm.,  221  F.3d  at  386,  to  a  narrowing  construction  that  “would  eliminate  the

 3   constitutional issue and terminate [this] litigation,” Baggett, 377 U.S. at 377.  As a

 4   result, we cannot presume that Section 518 has any applications outside the single‐

 5   sticker‐price context at all—that is, any applications other than the ones we have

 6   already found to be constitutional.  To put this point more emphatically, we cannot

 7   hold a duly enacted state law unconstitutional based entirely on speculation that the

 8   New York courts might give it an expansive and arguably problematic reading that

 9   its text does not require.  This holding both defeats Plaintiffs’ putative overbreadth

10   challenge and (on the other side of the same coin) calls for abstention with respect

11   to Plaintiffs’ as‐applied challenge.  In other words, the fact that Section 518 is readily

12   susceptible to the narrowing construction that New York has identified means that

13   Plaintiffs’  putative  overbreadth  challenge  fails,  because  we  must  presume  as  a

14   matter of law that New York state courts would adopt such a construction; and the

15   fact  that  the  New  York  courts  have  not  yet  addressed  this  interpretive  question

16   means that we must abstain from deciding Plaintiffs’ as‐applied challenge.

17          The district court suggested that the actions of the New York prosecutors

18   described above, by demonstrating that Section 518 has been enforced in accordance



                                                 47
 1   with a broad interpretation, were “fatal” to New York’s argument that Section 518

 2   could  be  interpreted  consistently  with  the  lapsed  federal  ban.    Expressions  Hair

 3   Design, 975 F. Supp. 2d at 444.  This was clear error.  One reported prosecution and

 4   one set of threatened prosecutions by the state’s executive branch shed little light,

 5   if any, on how the New York Court of Appeals would construe Section 518; the state

 6   prosecutors  could  easily  have  been  mistaken  as  to  the  law’s  true  breadth.    See

 7   Stenberg  v.  Carhart,  530  U.S.  914,  941  (2000)  (“[W]e  have  never  thought  that  the

 8   interpretation  of  those  charged  with  prosecuting  criminal  statutes  is  entitled  to

 9   deference.” (alteration in original) (quoting Crandon v. United States, 494 U.S. 152, 177

10   (1990) (Scalia, J., concurring in the judgment))); Arizonans for Official English, 520 U.S.

11   at 79 (noting the risk of federal courts’ premising their constitutional rulings on

12   interpretations  of  state  statutes  “not  yet  reviewed  by  the  State’s  highest  court”

13   (emphasis added)).  While the non‐judicial precedents cited by the district court—

14   as well as the linguistic differences between the texts—make it arguable that New

15   York  courts  could  interpret  the  law  to  have  a  broader  reach  than  the  federal




                                                  48
 1   predecessor statute,13 we decline to speculate as to which reading the state courts

 2   will adopt. 

 3          We also decline to certify to the New York Court of Appeals the question

 4   whether Section 518 applies to Expressions Hair Design’s dual‐price scheme.14  We

 5   recognize that “[c]ertification today covers territory once dominated by . . .  ‘Pullman

 6   abstention.’”    Arizonans  for  Official  English,  520  U.S.  at  75.    Whereas  Pullman

 7   abstention “entail[s] a full round of litigation in the state court system before any

 8   resumption of proceedings in federal court,” certification “allows a federal court

 9   faced  with  a  novel  state‐law  question  to  put  the  question  directly  to  the  State’s

10   highest court, reducing the delay, cutting the cost, and increasing the assurance of

            13
                Indeed, although New York invites us to construe Section 518 as being identical
     to its lapsed federal counterpart if necessary to avoid constitutional difficulties, it never
     quite abandons the position that Section 518 might apply in the absence of a single sticker
     price.  See Appellants’ Br. at 61 (noting that a seller’s regular price will be its “single posted
     price” in “the vast majority of cases,” but “can also be determined through evidence of how
     the seller calculates its usual costs and desired profit margins”).  
            14
                In a pure overbreadth challenge based on a statute’s application to hypothetical
     situations not before the court, a determination that the statute is readily susceptible to an
     interpretation under which it would not cover the hypothetical situations might well end
     the litigation regardless of the possibility of certification.  See Am. Booksellers Ass’n, 484 U.S.
     at 397 (“[I]n determining a facial challenge to a statute, if it be ‘readily susceptible’ to a
     narrowing construction that would make it constitutional, it will be upheld.”) (emphasis
     added).  In such a case, the application of the statute to the challenger’s conduct should be
     clear, see Fox, 492 U.S. at 484–85, and we doubt the appropriateness of asking state courts
     purely hypothetical questions.  So to the extent that certification might be appropriate
     here—which, in any event, we conclude that it is not—it would be appropriate only with
     respect to Plaintiffs’ as‐applied challenge. 

                                                     49
 1   gaining an authoritative response.”  Id. at 76; see also Bellotti v. Baird, 428 U.S. 132,

 2   150–51 (1976); Osterweil, 706 F.3d at 144–45.  Because of these advantages, this Court

 3   has  noted  that  it  will  generally  be  preferable  “to  certify,  rather  than  abstain,

 4   wherever  it  would  ‘serve  the  same  purpose  [as  Pullman]  more  efficiently.’” 

 5   Nicholson,  344  F.3d  at  168  (alteration  in  original)  (quoting  Serio,  261  F.3d  at  155

 6   (Walker, C.J., concurring)).  Still, certification is not “obligatory” even if available,

 7   and the decision whether to certify or abstain “rests in the sound discretion of the

 8   federal court.”  Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974).  

 9          Here, we believe that certification is not preferable, primarily because of the

10   way in which this case has been litigated.  Were we to certify, Plaintiffs’ challenge

11   would be definitively resolved if the New York Court of Appeals were to interpret

12   Section 518 consistently with the lapsed federal surcharge ban.  But if the Court of

13   Appeals were to give the statute a different construction, two key questions would

14   remain: (1) whether the statute applies to Expressions Hair Design specifically (a

15   question  of  state  law  that  we  would  presumably  ask  the  Court  of  Appeals  to

16   answer), and (2) if so, whether that application violates the First Amendment (a

17   question of federal law that we would answer).  Both questions would likely prove

18   difficult in light of the present state of the record, since this case has been litigated



                                                   50
 1   almost entirely on the pleadings and the parties have focused their legal analysis

 2   primarily  on  Section  518’s  application  to  single‐sticker‐price  sellers.    And,  in

 3   determining whether a seller that posts separate cash and credit‐card prices has

 4   actually  been  imposing  a  forbidden  credit‐card  surcharge,  a  particularized

 5   understanding  of  how  the  seller  displays  its  prices  and  communicates  with

 6   customers  would  seem  especially  important.    We  will  not  burden  the  Court  of

 7   Appeals  with  questions  that  potentially  cannot  be  answered  without  additional

 8   factual  development.15    Cf.  Scribner  v.  Summers,  138  F.3d  471,  473  (2d  Cir.  1998)

 9   (“[W]e would be inclined to certify the question to the New York Court of Appeals

10   should the question be presented on an appropriate record.”).  Because additional

11   development  of  the  record  would  be  necessary,  moreover,  one  of  the  primary

12   benefits that certification enjoys over Pullman abstention—eliminating the delay and

13   cost of litigating anew in state court—is not as weighty here.  Finally, we think there

14   is a minimal risk that any First Amendment rights Expressions Hair Design may be

15   exercising will be compromised by our decision to abstain.  It has employed its dual‐



            15
                Indeed, federal courts themselves have declined to consider pre‐enforcement as‐
     applied  challenges  that lack an adequate  “foundation.”  Vt. Right  to Life  Comm.,  Inc.  v.
     Sorrell, 758 F.3d 118, 127 (2d Cir. 2014) (quoting Ctr. for Individual Freedom v. Madigan, 697
     F.3d 464, 475 (7th Cir. 2012)); see also Justice v. Hosemann, 771 F.3d 285, 292–95 (5th Cir.
     2014); Human Life of Wash. Inc. v. Brumsickle, 624 F.3d 990, 1022 (9th Cir. 2010).  

                                                   51
 1   price scheme without being prosecuted thus far, and New York has, in this case,

 2   effectively  disavowed  any  interpretation  of  Section  518  under  which  dual‐price

 3   sellers will be prosecuted simply because their employees happen to refer to their

 4   pricing schemes as involving a “surcharge.” 

 5                                                * * *

 6          In sum: Section 518 does not violate the First Amendment as applied to single‐

 7   sticker‐price sellers.  And, because it is unclear whether the law applies outside that

 8   specific context, there is no basis for us to conclude that the law violates the First

 9   Amendment  in  any  of  its  applications,  much  less  on  its  face.    As  the  foregoing

10   discussion illustrates, federal courts can occasionally be an unwise choice of forum

11   for  plaintiffs  seeking  the  pre‐enforcement  invalidation  of  disfavored  state  laws. 

12   “[R]espect  for  the  place  of  the  States  in  our  federal  system”  requires  no  less. 

13   Arizonans for Official English, 520 U.S. at 75.  

14                                                 II.

15          The district court also erred in holding that Section 518 is unconstitutionally

16   vague under the Due Process Clause of the Fourteenth Amendment.  A law is void

17   for  vagueness  if  it  either  (1)  “fails  to  provide  people  of  ordinary  intelligence  a

18   reasonable  opportunity  to  understand  what  conduct  it  prohibits”  or  (2)  lacks



                                                   52
 1   “explicit standards for those who apply [it].”  VIP of Berlin, LLC v. Town of Berlin, 593

 2   F.3d 179, 186–87, 191 (2d Cir. 2010) (alteration in original) (quoting Hill v. Colorado,

 3   530 U.S. 703, 732 (2000), and Thibodeau v. Portuondo, 486 F.3d 61, 65 (2d Cir. 2007)).16 

 4   A vagueness challenge may be either facial or as‐applied.  See Farrell v. Burke, 449

 5   F.3d 470, 495 & n.11 (2d Cir. 2006).  Again, we construe Plaintiffs’ submissions as

 6   raising  a  facial  challenge  to  Section  518,  as  well  as  an  as‐applied  challenge

 7   concerning the statute’s application to two specific pricing schemes: (1) the single‐

 8   sticker‐price scheme that Plaintiffs say they would like to employ and (2) the dual‐

 9   price  scheme  employed  by  Expressions  Hair  Design.    These  challenges  fail  for

10   essentially the same reasons as Plaintiffs’ First Amendment challenges.

11          Under traditional standards governing facial vagueness challenges, a law is

12   facially unconstitutional only if it is “impermissibly vague in all of its applications.” 

13   Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 497 (1982).  Thus,

14   “if a statute has a core meaning that can reasonably be understood, then it may


            16
                The  Due  Process  Clause  requires  “a  greater  degree  of  specificity”  where  the
     challenged statute is “capable of reaching expression sheltered by the First Amendment.” 
     VIP of Berlin, 593 F.3d at 186 (quoting Farrell v. Burke, 449 F.3d 470, 485 (2d Cir. 2006)); see
     Smith v. Goguen, 415 U.S. 566, 573 (1974).  Consistent with their argument that Section 518
     regulates “pure speech,” Plaintiffs contend that this heightened specificity requirement
     applies in this case.  Because we would reject Plaintiffs’ challenge regardless of which
     standard applies, we assume they are correct.  

                                                   53
 1   validly be applied to conduct within the core meaning, and the possibility of such

 2   a  valid  application  necessarily  means  that  the  statute  is  not  vague  on  its  face.” 

 3   Brache v. Westchester County, 658 F.2d 47, 51 (2d Cir. 1981); see also Cunney v. Bd. of

 4   Trs. of Vill. of Grand View, 660 F.3d 612, 623 (2d Cir. 2011).  

 5          Here,  Section  518  plainly  has  a  “core  meaning  that  can  reasonably  be

 6   understood”: sellers who post single sticker prices for their goods and services may

 7   not charge credit‐card customers an additional amount above the sticker price that

 8   is not also charged to cash customers.  In other words, Section 518’s core meaning

 9   is identical to the scope of the lapsed federal surcharge ban.  This conclusion follows

10   directly from Section 518’s use of the word “surcharge,” which means an additional

11   charge above the usual price.  We have complete confidence that sellers “of ordinary

12   intelligence” will—if they post single sticker prices—readily understand how to

13   avoid imposing a credit‐card surcharge, and that New York authorities will have

14   sufficient  guidance  in  determining  whether  such  sellers  have  violated  the  law. 

15   Accordingly,  Section  518  may  validly  be  applied  to  single‐sticker‐price  sellers

16   without  violating  the  Due  Process  Clause;  and  under  the  traditional  standards

17   governing facial challenges, that means that the statute is not unconstitutionally

18   vague on its face.  See Brache, 658 F.2d at 51.  In other words, Plaintiffs’ as‐applied

                                                  54
 1   challenge involving single‐sticker‐price sellers fails, so under traditional standards,

 2   their  facial  challenge  fails  as  well.    See  Farrell,  449  F.3d  at  485  (noting  that  “the

 3   permissibility of a facial challenge sometimes depends upon whether the challenged

 4   regulation was constitutional as applied to the plaintiff”). 

 5          The Supreme Court has suggested, however, that another variety of facial

 6   vagueness challenge—akin to a First Amendment overbreadth challenge—may be

 7   available “in the First Amendment context.”  United States v. Williams, 553 U.S. 285,

 8   304  (2008).    In  First  Amendment  cases,  the  Court  has  said,  “[f]acial  vagueness

 9   challenges may go forward . . . if the challenged regulation ‘reaches a substantial

10   amount of constitutionally protected conduct,’” even if it is not unconstitutionally

11   vague  as  applied  to  the  challenger.    Farrell,  449  F.3d  at  496  (quoting  Kolender  v.

12   Lawson, 461 U.S. 352, 358 n.8 (1983)).  This formulation is slightly perplexing, largely

13   because the scope of the challenged law is precisely what is at issue in a vagueness

14   challenge.  Here, for example, Plaintiffs argue that it is unclear how far Section 518

15   extends, and thus how much (allegedly) “constitutionally protected conduct” the

16   law reaches.  The relevant question, then, appears to be how much constitutionally

17   protected conduct the law arguably reaches—that is, whether the law’s vagueness

18   will  result  in  “a  substantial  chilling  effect  on  protected  conduct.”    Id.  at  497;  see

                                                     55
 1   Williams, 553 U.S. at 304 (explaining that plaintiffs are “permitt[ed] . . . to argue that

 2   a statute is overbroad because it is unclear whether it regulates a substantial amount

 3   of protected speech”); Young v. Am. Mini Theatres, Inc., 427 U.S. 50, 60 (1976) (stating

 4   that  a  facial  vagueness  challenge  is  available  if  “the  statute’s  deterrent  effect  on

 5   legitimate expression is . . . ‘both real and substantial’” (quoting Erznoznik, 422 U.S.

 6   at 216)).  Without reaching the question whether this species of facial vagueness

 7   challenge  is  otherwise  applicable  in  this  context,  we  agree  with  New  York  that

 8   Section 518 is readily susceptible to an interpretation under which it would clearly

 9   reach  no  constitutionally  protected  conduct  and  therefore  lack  any  meaningful

10   chilling effect on such conduct.17



            17
                 The  Supreme  Court  recently  signaled  another  arguable  departure  from  the
     traditional rule that, outside the First Amendment context, a statute is facially invalid only
     if it is unconstitutionally vague in all of its applications.  In Johnson v. United States, the
     Court held that the so‐called “residual clause” of the Armed Career Criminal Act, 18 U.S.C.
     § 924(e)(2)(B), was void for vagueness despite the existence of “straightforward cases” in
     which the clause’s application would be clear.  135 S. Ct. 2551, 2560 (2015); see id. at 2580–82
     (Alito, J., dissenting) (objecting to this aspect of the majority’s reasoning).  The Court did
     not articulate a standard for the percentage of cases in which a law’s application must be
     vague in order for it to be facially unconstitutional.  A plurality of the Court previously
     held  that  under  certain  circumstances,  a  statute  may  be  facially  unconstitutional  if
     “vagueness permeates [its] text.”  United States v. Rybicki, 354 F.3d 124, 131 (2d Cir. 2003)
     (en banc) (quoting City of Chicago v. Morales, 527 U.S. 41, 55 (1999) (plurality opinion)).  We
     need not decide on the correct standard, however, because the narrowing construction
     described in the text would leave Section 518 with very few, if any, unconstitutionally
     vague applications.  

                                                   56
 1          A statute is unconstitutionally vague only if it cannot be construed in a way

 2   that eliminates the vagueness problem.  See Skilling v. United States, 561 U.S. 358,

 3   403–04  (2010);  United  States  v.  Lanier,  520  U.S.  259,  266  (1997)  (“[C]larity  at  the

 4   requisite level may be supplied by judicial gloss on an otherwise uncertain statute

 5   . . . .”).  Thus, in considering a vagueness challenge to a state statute, a federal court

 6   must consider not only how the law is “presently drafted,” but also how it has been

 7   “construed by the state courts.”  Kolender, 461 U.S. at 358; see Wainwright v. Stone, 414

 8   U.S. 21, 22–23 (1973) (“For the purpose of determining whether a statute is too vague

 9   and indefinite to constitute valid legislation ‘we must take the statute as though it

10   read  precisely  as  the  highest  court  of  the  State  has  interpreted  it.’”  (quoting

11   Minnesota ex rel. Pearson v. Prob. Court, 309 U.S. 270, 273 (1940))).  And, just as in the

12   First Amendment overbreadth context, if an allegedly vague state law has not yet

13   been construed by the state courts, a federal court must determine whether the law

14   is  “reasonably  susceptible  of  constructions  that  might  undercut  or  modify  [the]

15   vagueness attack.”  Greater N.Y. Metro. Food Council v. McGuire, 6 F.3d 75, 77 (2d Cir.

16   1993) (per curiam) (alteration in original) (quoting Babbitt v. United Farm Workers

17   Nat’l Union, 442 U.S. 289, 307 (1979)).  If the law is susceptible to such a construction,




                                                   57
 1   then  the  federal  court  should  “abstain  to  afford  the  state  courts  a  reasonable

 2   opportunity to construe the statute.”  Id.  

 3         If the New York courts interpret Section 518 as being identical to the lapsed

 4   federal surcharge ban, then the law (as construed) would not be unconstitutionally

 5   vague  on  its  face,  and  it  clearly  would  not  apply  to  dual‐price  sellers  like

 6   Expressions  Hair  Design  regardless  of  what  those  sellers’  employees  might  say

 7   about their pricing schemes.  Accordingly, having concluded that Section 518 enjoys

 8   a core set of applications in which it is not unconstitutionally vague—namely, its

 9   application to sellers who post single sticker prices—we find abstention appropriate

10   in this context also, and therefore do not reach the balance of Plaintiffs’ vagueness

11   challenge.  

12                                       CONCLUSION

13         We  have  considered  Plaintiffs’  remaining  arguments  and  find  them  to  be

14   without merit.  For the foregoing reasons, we VACATE the judgment below and

15   REMAND for the dismissal of Plaintiffs’ claims. 

16




                                                58